Opinion op the Court by
Judge Bobertson :
The appellant certainly has a right to expect and require an assurance of a perfect legal title before he shall be compelled to pay the last installment of the consideration. Denying that such a title can be made to him, he requires an exhibition of the evidence of it. But the evidence produced fails to show, with satisfactory certainty, an assuring title to a large portion of the land. A cloud still hangs over that portion called “The West Tract.” It appears that Thomas West once occupied and claimed it, that, after his death, his widow sold and conveyed it to Delph, without proof of authority to sell more than dower, and witnesses say that his heirs also conveyed to Delph, but there is no documentary proof of it. And one of them, Edward West, long since died, leaving infant children who were not made parties, and against whom time might not availably operate. In some way the title ought to be cleared of these doubts and difficulties.
Wherefore the judgment is reversed and the cause remanded for further proceedings.